Citation Nr: 0315041	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer.

2.  Entitlement to service connection for lung cancer.

3. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active military service from November 1939 to 
November 1945, and from March 1948 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Cleveland, Ohio RO.  This case was before the Board in June 
2000 when it was remanded for additional development. 

The Board notes that the veteran, in a February 1999 
statement, withdrew his appeal with respect to the following 
issues: entitlement to service connection for nicotine 
dependence; and entitlement to service connection for COPD, 
laryngeal cancer and lung cancer, all as secondary to 
nicotine dependence.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the veteran's claims for service connection, 
the Board notes that by telephone conversation dated 
September 17, 2002, the RO attempted to comply with the 
notification requirements of the VCAA by informing the 
veteran of the evidence and information needed to 
substantiate his claims, the evidence and information that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
conversation, the RO also informed the veteran that he would 
be afforded a period of 30 days in which to submit the 
additional evidence and information.

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that the provisions of 38 C.F.R. § 19.9(a) 
authorizing the Board to render a determination not less than 
30 days after notice of the development has been sent to the 
appellant are invalid because they conflict with the 
provisions of 38 U.S.C.A. § 5103, which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by the RO, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information in support of his claims 
for service connection. 

Furthermore, the veteran essentially contends that he 
developed laryngeal and lung cancer, as well as COPD, from 
his use of tobacco in service.  While the evidence of record 
notes that veteran has been diagnosed with residuals of 
laryngeal and lung cancer and COPD, the veteran has not 
undergone a VA medical examination specifically for the 
purpose of obtaining medical opinion as to the existence of a 
nexus, if any, between any current residuals of laryngeal and 
lung cancer and COPD and the veteran's cigarette smoking in 
service.  For this reason, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A (West 2002).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions: 

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claims, any evidence and information that 
he should provide, and the assistance 
that the RO will provide in obtaining 
evidence and information on his behalf.  
He should also be informed that any 
evidence and information provided in 
response to the letter must be received 
within one year of the date of the RO's 
letter.

2.  The RO should attempt to obtain any 
pertinent evidence and information 
identified, but not provided, by the 
veteran.

3.  The RO should undertake any other 
development required to comply with the 
requirements of the VCAA and the 
implementing regulations, to include the 
examinations ordered below, after all 
record development has been completed. 

4.  The RO should schedule the veteran 
for VA a examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
residuals of laryngeal and lung cancer 
and COPD.  The veteran should be informed 
of the consequences of his failure to 
appear without good cause.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions:

a.  Is it as least as likely as not that 
any currently diagnosed residuals of 
laryngeal cancer are related to the 
veteran's use of tobacco during his 
active military service?  

b.  Is it as least as likely as not that 
any currently diagnosed residuals of lung 
cancer are related to the veteran's use 
of tobacco during his active military 
service?  

c.  Is it as least as likely as not that 
any currently diagnosed COPD is related 
to the veteran's use of tobacco during 
his active military service?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  When all required development has 
been completed, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




